Title: From Thomas Jefferson to James Madison, 3 August 1793
From: Jefferson, Thomas
To: Madison, James



Aug. 3. 93.

Yours of July 18. and 22. are received and have relieved my anxieties about mine of June 27. 30. and July 7. Those of July 14. 21. and 28. I hope soon to have acknoleged. We have decided unanimously to require the recall of Genet. He will sink the republican interest if they do not abandon him. Hamilton pressed eagerly an appeal to the people. It’s consequences you will readily seize, but I hope we shall prevent it tho the President is inclined to it.—The loan is agreed to to the full extent on E.R.’s advice splitting off a few dollars to give himself the airs of independance.
I will send you the little peice written by him on the proclamation if I can find it. I will here note your several requisitions in your letter of July 22. 1. what concessions have been made on particular points behind the curtain. I think it is better you should not know them. 2. how far the President considers himself as committed with respect to some doctrines. He is certainly uneasy at those grasped at by Pacificus and as the author is universally known and I believe indeed denied not even by himself, it is foreseen that the vulnerable points, well struck, stab the party vitally.—3. lights from the law of nations on the constructions of treaties. Vattel has been most generally the guide, Bynkershoeck often quoted, Wolf sometimes. 4. no call was made by any power previous to the proclamation. Genet has been fully heard on his most unfounded pretensions under the treaty. His ignorance of every thing written on the subject is astonishing. I think he has never read a book of any sort in that branch of science. The question whether the war between France and Gr. Br. is offensive or defensive has not been particularly discussed.  Hamilton has insisted it was offensive by the former. I will send you the French collection of papers on that subject.—A paper inclosed will lead you to inform yourself on questions which may come into discussion perhaps at the next session of Congress. They were prepared for the judges who however will not agree I believe to give opinions. I informed the President by letter three days ago that I should resign the last day of September. Consequently I shall see you the middle of october. Adieu.
